Exhibit 10.8.2

 

THE NASDAQ STOCK MARKET, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

 

NONQUALIFIED STOCK OPTION AGREEMENT, (the “Agreement”) dated as of November 15,
2004 (the “Date of Grant”), between The Nasdaq Stock Market, Inc., a Delaware
corporation (the “Company”), and «First Name» «Last Name» (the “Optionee”):

 

R E C I T A L S:

 

The Company has adopted The Nasdaq Stock Market, Inc. Equity Incentive Plan (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement. Capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan.

 

The Committee has determined that it is in the best interests of the Company and
its shareholders to grant the options provided for herein to the Optionee
pursuant to the Plan and the terms set forth herein as an increased incentive
for the Optionee to contribute to the Company’s future success and prosperity.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of the Option. Subject to the terms and conditions set forth herein and
in the Plan, the Company hereby grants to the Optionee options (the “Options”)
to purchase all or any part of an aggregate of «Options Granted» Shares at a
purchase price of «Option Price» per share (the “Exercise Price”). The Options
are intended to be Non-Qualified Stock Options and not Incentive Stock Options
within the meaning of Section 422 of the Code.

 

2. Vesting.

 

  (a) Subject to Sections 4 and 5 hereof, and contingent upon the Optionee’s
continued employment, 50% of the Options shall vest as of January 15, 2010 and
50% of the Options shall vest as of January 15, 2011; provided, however, that in
the event the Tier One Performance Goals (as defined below) are achieved, then
50% of the Options shall vest as of January 15, 2009 and 50% of the Options
shall vest as of January 15, 2010, and provided further, that in the event the
Tier Two Performance Goals (as defined below) are achieved, then 50% of the
Options shall vest as of January 15, 2008 and 50% of the Options shall vest as
of January 15, 2009. As used herein, “vested” Options shall mean those Options
which (i) shall have become exercisable pursuant to the terms of this Agreement
and (ii) shall not have been previously exercised.



--------------------------------------------------------------------------------

  (b) For purposes of this Agreement, the following terms shall have the
respective meanings set forth below:

 

  (i) “Adjusted Operating Income” shall mean the operating income from
continuing operations before income taxes for the Company’s fiscal year 2005,
calculated in accordance with generally accepted accounting principles in the
United States, subject to adjustment to exclude from the calculation thereof all
non-recurring and extraordinary charges and costs (collectively, the
“Non-Recurring Costs”), with such Non-Recurring Costs to be as calculated in the
Company’s Monthly Financial Workbook containing historical year-end information
for the 2005 fiscal year, and as certified by the Company’s chief financial
officer as complying with this Section 2(b) within 60 days of the end of the
Company’s 2005 fiscal year.

 

  (ii) “Tier One Performance Goals” shall mean Adjusted Operating Income of
greater than or equal to $82.9 million but less than or equal to $97.9 million.

 

  (iii) “Tier Two Performance Goals” shall mean Adjusted Operating Income in
excess of $97.9 million.

 

3. Exercise of the Options.

 

  (a) Subject to the provisions of the Plan and this Agreement (including
Section 4 hereof), the Optionee may exercise all or a portion of the vested
Options at any time prior to the tenth anniversary of the Date of Grant (the
“Expiration Date”); provided that Options may be exercised with respect to whole
Shares only; and provided further that Options may not be exercised at any one
time as to fewer than 100 Shares (or such number of Shares as to which the
Options are then exercisable if such number is less than 100). In no event shall
the Options be exercisable on or after the Expiration Date.

 

  (b)

In accordance with Section 3(a) hereof, the Options may be exercised by
delivering to the Company a notice of intent to exercise. The Optionee shall
deliver such notice by such method (whether telephonic or written) as may be
specified by the Committee from time to time. Such notice shall specify the
number of Shares as to which the Options are being exercised and shall be
accompanied by payment in full, or adequate provision therefor, of the Exercise
Price and any applicable withholding tax. The payment of the Exercise Price
shall be made (i) in cash, (ii) by certified check or bank draft payable to the
order of the Company, (iii) by tendering Shares which have been owned by the
Optionee for at least six months (and which are not subject to any pledge or
other security interest), (iv) by having Shares with a

 

2



--------------------------------------------------------------------------------

Fair Market Value on the date of exercise equal to the Exercise Price sold by a
broker-dealer or (v) by a combination of the foregoing, provided that the
combined value of all cash and cash equivalents and the Fair Market Value of any
such Shares so tendered to the Company as of the date of such tender or sold by
a broker-dealer is at least equal to the Exercise Price. In the event that the
broker-assisted cashless exercise procedure is elected, the Optionee shall be
responsible for all broker fees. At the time of exercise of the Options, the
Optionee shall pay such amount to the Company as the Company deems necessary to
satisfy its obligation to withhold federal, state or local income or other taxes
incurred by reason of such exercise or make such other arrangements as are
acceptable to the Company, all in accordance with the provisions of Section 8
hereof.

 

  (c) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Option may be exercised prior to the completion of any registration
or qualification of such Shares under applicable state and federal securities or
other laws, or under any ruling or regulation of any government body, national
securities exchange, or inter-dealer market system that the Committee shall in
its sole discretion determine to be necessary or advisable.

 

  (d) Upon the Company’s determination that an Option has been validly exercised
as to any of the Shares, the registrar for the Company will make an entry on its
books and records evidencing that such Shares have been duly issued as of that
date; provided, however, that the Optionee may, in the alternative, elect in
writing prior thereto to receive a stock certificate representing the full
number of Shares acquired, which certificates may bear a restrictive legend
prohibiting the transfer of such Shares until certain conditions are met. The
Company shall not be liable to the Optionee for damages relating to any delays
in issuing the certificates or in the certificates themselves.

 

4. Termination of Employment.

 

 

  (a) If the Company terminates the Optionee’s employment with the Company for
Cause, unvested Options shall be deemed canceled and forfeited on the date of
such termination of employment and vested Options, if any, shall remain
exercisable for a period ending on the earlier of: (i) ten days following such
termination of employment or (ii) the Expiration Date, and shall thereafter be
deemed canceled and forfeited without further consideration to the Optionee.

 

  (b)

If the Optionee’s employment with the Company terminates by reason of death or
Disability, all Options that would have become vested on or before the first
anniversary of the date of

 

3



--------------------------------------------------------------------------------

such termination shall vest on the date of such termination and the remaining
unvested Options shall be deemed canceled and forfeited without further
consideration to the Optionee. The vested Options (including those Options which
vest in accordance with the provisions of this Section 4(b)) shall remain
exercisable for a period ending on the earlier of: (i) one year following such
termination of employment or (ii) the Expiration Date, and shall thereafter be
deemed canceled and forfeited without further consideration to the Optionee, or
his estate, as the case may be.

 

  (c) If the Optionee’s employment with the Company terminates (i) by reason of
Retirement or (ii) involuntarily due to a reduction in force of the Company and
the Optionee meets the age and service requirements for Retirement at the time
of such termination, all Options that would have become vested on or before the
first anniversary of the date of such termination on account of Retirement shall
continue to vest as if such Optionee remained in the employ of the Company
through the first anniversary of such termination and the remaining unvested
Options shall be deemed canceled and forfeited without further consideration to
the Optionee. The vested Options (including those Options which vest in
accordance with the provisions of this Section 4(c)) shall remain exercisable
for a period ending on the earlier of: (i) 370 days following such termination
of employment or (ii) the Expiration Date, and shall thereafter be deemed
canceled and forfeited without further consideration to the Optionee.

 

  (d) If the Optionee’s employment with the Company terminates for any reason
other than those set forth in Sections (a) through (c) of this Section 4,
unvested Options shall be deemed canceled and forfeited on the date of the
Optionee’s termination of employment without further consideration to the
Optionee. Vested Options, if any, shall remain exercisable for a period ending
on the earlier of: (i) 90 days following such termination of employment or (ii)
the Expiration Date, and shall thereafter be deemed canceled and forfeited
without further consideration to the Optionee.

 

4



--------------------------------------------------------------------------------

5. Change in Control. Upon a Change in Control, all Options that would otherwise
have become vested on or prior to the first anniversary of the Change in Control
had the Optionee remained employed during such one-year period shall vest
immediately, and become exercisable in accordance with their terms. In the event
that the employment of the Optionee is terminated by the Company other than for
Cause within the one-year period following the Change in Control, all unvested
Options shall become vested and immediately exercisable in accordance with
Section 4(d) hereof and their other applicable terms.

 

6. No Right to Continued Employment; No Rights as a Shareholder. Neither the
Plan nor this Agreement shall confer on the Optionee any right to be retained in
any position, as an employee, consultant or director of the Company. The
Optionee shall not have any rights as a shareholder with respect to any Shares
subject to an Option prior to the date of exercise of the Option.

 

7. Transferability.

 

  (a) Except as provided below, the Options are nontransferable and may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Optionee, except by will or the laws of descent and
distribution and upon any such transfer, by will or the laws of descent and
distribution, the transferee shall hold such Options subject to all the terms
and conditions that were applicable to the Options immediately prior to such
transfer. Notwithstanding the foregoing, the Optionee may transfer vested
Options to members of his or her immediate family (defined as his or her spouse,
children or grandchildren) or to one or more trusts for the exclusive benefit of
such immediate family members or partnerships in which such immediate family
members are the only partners if the transfer is approved by the Committee and
the Optionee does not receive any consideration for the transfer. Any such
transferred Options shall continue to be subject to the same terms and
conditions that were applicable to the Options immediately prior to transfer
(except that such transferred Options shall not be further transferable by the
transferee). No transfer of an Option shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of such evidence as the Committee may deem necessary to establish the
validity of the transfer and the acceptance by the transferee of the terms and
conditions hereof.

 

5



--------------------------------------------------------------------------------

  (b) Upon any transfer by will or the laws of descent and distribution, such
transferee shall take the Option Shares subject to all the terms and conditions
that were applicable to the Option Shares immediately prior to such transfer. In
order to comply with any applicable securities laws, the Optionee agrees that
the Option Shares shall only be sold by the Optionee following registration
under the Securities Act of 1933, as amended, or pursuant to an exemption
therefrom.

 

8. Withholding. The Optionee agrees to make appropriate arrangements with the
Company for satisfaction of any applicable federal, state, local or foreign tax
withholding requirements or like requirements, including the payment to the
Company at the time of any exercise of the Option of all such taxes and
requirements, and the Company shall have the right and is hereby authorized to
withhold from the Shares transferable to the Optionee upon any exercise of the
Option or from any other compensation or other amount owing to the Optionee such
amount (in cash, Shares (having a Fair Market Value not in excess of the minimum
amount required by law to be withheld), or other property, as the case may be)
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.

 

9. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Optionee or the Optionee’s transferee, if applicable, will
make or enter into such written representations, warranties and agreements as
the Company may reasonably request in order to comply with applicable securities
laws, with this Agreement, or as the Committee otherwise deems necessary or
advisable. The Committee may require that the Optionee, as a condition of the
exercise of an Option, execute a stockholders agreement containing terms and
conditions generally applicable to some or all of the stockholders of the
Company.

 

10. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

 

11.

Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company

 

6



--------------------------------------------------------------------------------

and, in the case of the Optionee, to the Optionee’s address as shown in the
records of the Company or to such other address as may be designated in writing
(or by such other method approved by the Company) by either party.

 

12. Option Subject to Plan; Amendments to the Agreement. This Agreement is
subject to the Plan as approved by the shareholders of the Company. The terms
and provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of this Agreement will govern and prevail.

 

13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of the Agreement shall be severable
and enforceable to the extent permitted by law.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement. By
execution of this Agreement, the Optionee acknowledges receipt of a copy of the
Plan.

 

The Nasdaq Stock Market, Inc.   Optionee (Print Name)   Optionee Signature

 

7